                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JOSEPH B MCKEE,                                 )
                                                  )        Case No. 3:19-CV-450
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Debra C. Poplin
  OFFICER BEINGAL, OFFICER                        )
  MARTIN, and NURSE PAT,                          )
                                                  )
         Defendants.                              )


                                   MEMORANDUM OPINION



        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On September

 14, 2020, the Court entered an order screening the complaint ordering Plaintiff, who is not

 incarcerated [Doc. 8], to return service packets for the remaining Defendants within twenty days

 from the date of entry of that order [Doc. 9]. The Court also warned Plaintiff that if he failed to

 timely comply with that order, the Court would dismiss this action [Id. at 8]. More than twenty-

 three days have passed, and Plaintiff has not complied with the Court’s order or otherwise

 communicated with the Court. Accordingly, for the reasons set forth below, this action will be

 DISMISSED pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

 prosecute or to comply with these rules or any order of the court.” See, e.g., Nye Capital

 Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. &

 Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

 considering dismissal under Fed. R. Civ. P. 41(b):




Case 3:19-cv-00450-TRM-DCP Document 10 Filed 10/15/20 Page 1 of 2 PageID #: 46
        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal
        was ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

 the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears

 that Plaintiff received the Court’s order, but chose not to comply it. As such, the first factor

 weighs in favor of dismissal. As to the second factor, the Court finds that Plaintiff’s failure to

 comply with the Court’s order has not prejudiced Defendants. As to the third factor, the Court

 warned Plaintiff that it would dismiss this case if he failed to comply with the Court’s order [Id.].

 Finally, as to the fourth factor, the Court finds that alternative sanctions are not warranted.

 Plaintiff, proceeding in forma pauperis in this matter, has not timely complied with the Court’s

 previous order or otherwise communicated with the Court, and he has not pursued this case since

 filing a notice of change of address [Doc. 8] more than nine months ago.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in

 favor of dismissal of Plaintiff’s action pursuant to Rule 41(b) and the Court CERTIFIES that

 any appeal from this order would not be taken in good faith.

        AN APPROPRIATE ORDER WILL ENTER.


                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                                   2
Case 3:19-cv-00450-TRM-DCP Document 10 Filed 10/15/20 Page 2 of 2 PageID #: 47
